DETAILED ACTION

Applicant's submission filed on 6/16/22 has been entered.
 
Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-14, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a control method implemented by a smart card including a battery that is rechargeable, the method comprising: 
- detecting, from a current charge level of the battery, that a predetermined transaction command requires a processing time, by said smart card, long enough to allow a recharging of the battery to at least a first predetermined threshold charge level; and 
- in response to said detecting, triggering the recharging of the battery by using a power supply delivered by the external terminal to reach at least the first predetermined threshold charge level during the processing time of the predetermined transaction command.
With respect to claim 15, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a smart card comprising: 
- a communication module configured to receive, during a processing of a transaction, a predetermined transaction command and to detect, from a current charge level of a battery, that said predetermined transaction command requires a processing time, by said smart card, long enough to allow a recharging of the battery to at least a first predetermined threshold charge level; and 
- a control module configured, in response to said detection that the predetermined transaction command requires a processing time long enough to allow a recharging of the battery to at least a first predetermined threshold charge level, to trigger the recharging of the battery by using a power supply delivered by the external terminal in order to reach at least the first predetermined threshold charge level during the processing time of the predetermined transaction command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887         

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887